                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION AT LAFAYETTE

TIFFANY FAULKNER,                                 )
          Plaintiff,                              )
                                                  )
       v.                                         )    CAUSE NO.: 4:18-CV-73-JVB-JEM
                                                  )
HOOK-SUPERX LLC d/b/a CVS                         )
PHARMACY,                                         )
          Defendant.                              )

                                    OPINION AND ORDER

       This matter is before the Court on Defendant’s Petition for Certification of Interlocutory

Appeal Pursuant to 28 U.S.C. § 1292(b) [DE 61] filed on June 4, 2021. No response was filed.

       Plaintiff Tiffany Faulkner has brought suit against Defendant Hook-SupeRx for alleged

negligence regarding a fall that Plaintiff sustained on Defendant’s premises. The Court denied

Defendant’s motion for summary judgment, finding that Defendant owed a duty to Plaintiff as its

business invitee and that genuine issues of material fact existed as to (1) whether Defendant

breached its duty to Plaintiff regarding the placement of a chair, (2) (assuming a dangerous

condition) whether Defendant should have expected that Plaintiff would not realize the danger or

fail to protect herself against it, and (3) (assuming a dangerous condition) whether Defendant

should have discovered the condition and its danger. The Court also noted that comparative

knowledge is a matter for the factfinder to resolve.

                                           ANALYSIS

       Defendant now asks the Court to issue a certificate of appealability. Under 28 U.S.C.

§ 1292(b):

       when a district judge, in making in a civil action an order not otherwise appealable
       under this section, shall be of the opinion that such order involves a controlling
       question of law as to which there is substantial ground for difference of opinion and
        that an immediate appeal from the order may materially advance the ultimate
        termination of the litigation, he shall so state in writing in such order.

The moving party must present “a question of law, it must be controlling, it must be contestable,

and its resolution must promise to speed up the litigation.” Ahrenholz v. Bd. of Trs. of Univ. of Ill.,

219 F.3d 674, 675 (7th Cir. 2000). All elements must be met for a certificate of appealability to

issue, and “[s]ection 1292(b) was not intended to make denials of summary judgment routinely

appealable.” Ahrenholz, 219 F.3d at 676.

        The term “question of law” in § 1292(b) means “something the court of appeals could

decide quickly and cleanly without having to study the record.” Id. at 677. By way of example,

“whether federal law preempts state business-tort law in suits between air carriers over routes and

rates of service” is a question of law for the purpose of § 1292(b). Id. On the other hand, “the

question of the meaning of a contract . . . when there is no other evidence but the written contract

itself” is not. Id. at 676. A certificate of appealability is inappropriate if it “requires hunting through

the record compiled in the summary judgment proceeding to see whether there may be a genuine

issue of material fact lurking there.” Id. at 677.

        The questions for which Defendant seeks certification of appealability are:

    1. Whether Defendant owed a duty and/or breached such duty to Plaintiff when Defendant
       established through expert testimony and case law that a chair and/or its placement was not
       a hazardous condition;

    2. Whether Plaintiff has waived any arguments regarding the condition being known, open,
       or obvious, including any exceptions to such doctrine because Plaintiff did not raise such
       arguments in reply to Defendant’s summary judgment motion; and

    3. Whether Defendant should have anticipated that Plaintiff would fail to protect herself from
       the chair.

The first question, on its face, would require examination of the expert testimony submitted with

the summary judgment briefing and is thus not a question of law as the term is meant under

§ 1292(b). The second question is a repackaged request for a judicial determination that, on the

                                                     2
summary judgment briefing, there is no genuine issue of material fact that the chair was known,

open, and obvious. Resolving this question, too, would require review of the evidence and

arguments of record. Finally, the third question is tied to the facts of this case and is not “an abstract

issue of law . . . suitable for determination by an appellate court without a trial record.” Ahrenholz,

219 F. 3d at 677. Because Defendant has not presented a question of law as that term is applied in

the 28 U.S.C. § 1292(b) analysis, the motion must be denied.

                                           CONCLUSION

        Based on the foregoing, the Court hereby DENIES Defendant’s Petition for Certification

of Interlocutory Appeal Pursuant to 28 U.S.C. § 1292(b) [DE 61].

        SO ORDERED on June 23, 2021.

                                                     s/ Joseph S. Van Bokkelen
                                                     JOSEPH S. VAN BOKKELEN, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                    3
